Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 1 of 12 Page ID #:693




                                EXHIBIT A




                                                                    Exhibit A - 000001
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 2 of 12 Page ID #:694

                                                                                               Reserved for Clerk's File Stamp
             SUPERIOR COURT OF CALIFORNIA
                COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:                                                                                         FILED
                                                                                             Su;mr1::tr C.::.urt,:if Ca11for•1,;,1
 Stanley Mask Courthouse                                                                        Count•y•::if L:Js.Ange~s
 111 North Hill Street, Los Angeles, CA 90012
                                                                                                       03/01/2019
 PLAINTIFF/PETITIONER:                                                       ~...·1,;;:··   R C:r%!' [,-.~.:J;'*',:.:0,;,.,::,:!·,   Co:·""·        s
                                                                                                                                          •~i ,::'.,:1

 Gary Kief                                                                       i:I)',
                                                                                                          Da•sy\lal!n                    L\.::::•-1
                                                                                                                                                  ~·
 DEFENDANTIRESPONDEN~
 Stiletto Television, Inc. et al
                                                                             CASE NUMBER:
                         CERTIFICATE OF MAILING                              BC716123

 I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
 party to the cause herein, and that on this date I served the Minute Order upon each party or counsel
 named below by placing the document fo1· collection and mailing so as to cause it to be deposited in the
 United States mail at the courthouse in Los Angeles, California, one copy of the original filr,d/entered
 herein in a separate sealed envelope to each address as shown below with the postage thereon fully
 prepaid, in accordance with standard court practices.




     Janine Felicia Cohen                                       Ronald Anthony DiPietra
     Pierce Bainbridge Beck Price & Hecht LLP                   GladstoneWeisberg, ALC
     600 Wilshire Blve                                  ✓
                                                                13355 Noel Rd Ste 1100
     Ste. 500                                                   Dallas, TX 75240
     Los Angeles, CA 90017




                                                       Sherri R. Carter, Executive Officer/ Clerk of Court

  Dated: 03/5/2019                                     By:   Daisy Vallin
                                                             Deputy Clerk




                                       CER'TIFICA TE OF MAILING
                                                                                                                Exhibit A - 000002
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 3 of 12 Page ID #:695

        SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                  Civil Division
                          Central District, Stanley Mosk Courthouse, Department 51

     BC716123                                                                         March 1, 2019
     GARY KIEF VS STILETTO TELEVISION INC ET AL                                            8:30 AM


     Judicial Officer: None                            CSR: None
     Judicial Assistant: Daisy Vallin                  ERM: None
     Courtroom Assistant: None                         Deputy Sheriff: None

     APPEARANCES:
     For Plaintiff(s): No Appearances
     For Defendant(s):   No Appearances




     NATURE OF PROCEEDINGS: Ruling on Submitted Matter

     The Court, having taken the matter under submission on 02/27/2019, now rules as follows: The
     Motion to Disqualify Counsel filed by Gary Kief on 11/21/2018 is Granted in Part.

     Pierce Bainbridge Beck Price & Jecht, LLP is disqualified from representing Defendant STY.
     but may continue representing Defendants Mark C. Grove and Troy P. Qm:en.

     Status Conference is scheduled for 04/03/2019 at 08 :30 AM in Department 51 at Sta\\ley Mosk
     Courthouse.

     The Court having further taken the Demurrer to First Amended Complaint under submission on
     02/27/2019, now rules as follows:

     Defendants' Demurrer to First Amended Complaint is OVERRULED as to the second, third,
     fourth, fifth, sixth, eighth, and ninth causes of action, and SUSTAINED with leave to amend as
     to the seventh cause of action.

     The Orders titled "Ruling Re Motion to Disqualify Counsel" and "Ruling Re: Demurrer to First
     Amended Complaint" are signed and filed this date and incorporated herein by reference. Copies
     of said orders are mailed to plaintiff.

     Plaintiff to give notice.

     Certificate of Maiiing is attached.




                                               Minute Order                               Page 1 of I


                                                                                       Exhibit A - 000003
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 4 of 12 Page ID #:696




                                         Superior
                                                Courtof california                             FILED
                                                                                      Superior
                                                                                            Courtof Callfomla
                                                                                        Countyof Los Angeles
                                            County of Los Angeles
                                                                                            MAR
                                                                                              O1 2019
                                               Department 51                                                 Officer/Clerk
                                                                                   By_-4-,~11p1,~~"---"---Deputy


   GARRY KlEF,                                         i   Case No.: BC716123
                   Plaintiff,                          1


                                                           Hearing Date: 2/27/19
           \'.
                                                           RULING RE:
   STILETTO TELEVISION, INC., et al.,
                   Defendants.                         I   Motion to Disqualify Counsel
                                                       I




   Background

   This action arises from a dispute between the shareholders of Stiletto Television, Inc. ("STY")
   with respect to the company's financial affairs and its continuing operations as a company. STY
   was fom1ed by Plaintiff Garry Kief ("Plaintiff') and Defendants Mark C. Grove ("Grove") and
   Troy P. Queen ("Queen'') in 2004 for the purpose of producing television shows for distribution
   on te le\ is ion cable networks. Plaintiff alleges that Grove and Queen approved self-interested
   transactions and effectively froze him out of the company.

   On August I, 2018, Plaintiff Garry Kief ( "Plaintiff') filed a verified complaint against
   Defendants STY, Grove, and Queen for (I) im oluntary dissolution under Corporations Code §§
    1800, et seq.; (2) removal of directors under Corporations Code§ 304; (3) accounting; (4)
   judicial determination as to the validity of board and shareholder elections under Corporations
   Code§ 709; and (5) injunctive relief

   On September 5, 2018, Plaintiff filed a First Amended Complaint ('·F AC") for (1) involuntary
   dissolution under Corporations Code §§ 1800, et seq.: (2) removal of directors under
   Corporations Code § 304: (3) accounting: ( 4) judicial determination as to the validity of board
   and shareholder elections under Corporations Code§ 709; (5) breach of fiduciary duty; (6) return
   of unlawful distributions in violation of Corporations Code § 500; (7) breach of contract; (8)
   common count for money lent; and (9) injunctive relief.

   On September 7, 2018, the Court found that this action was related to BC591642 ("Kief I") and
   deemed 8(591642 the lead case.

   On October 31, 2018, disn1issal \, ithout prejudice \\ as cnter.::d as to the first cause of action for
   involuntary dissolution.

   On November 21, 2018, Plaintiff filed the instant motion to disqualify counsel. Defendants filed
   opposition papers on December 7, 2018. Plaintiff filed reply papers on February 5, 2019.

   The Court considered the moving. opposition, and reply papers, and oral argument.


                                                                                                     Exhibit A - 000004
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 5 of 12 Page ID #:697




   Legal Standard

   "'A trial court's authority to disqualify an attorney deriws from the power inherent in every
   court '[t ]o control in furtherance of justice, the conduct of its ministerial officers, and of all other
   persons in any manner connected with a judicial proceeding before it, in every matter pertaining
   thereto."" Ontiveros v. Constable (2016) 245 Cal.App.4th 686,694 (quoting People ex rel.
   Dept. of Corporations v. SpeeDee Oil Change Systems, Inc. (1999) 20 Cal.4th l 135, 1145
   (quoting Code Civ. Proc.,§ l 28(a)(S))). '"[D]isqualification motions involve a conflict between
   the clients· right to counsel of their choice and the need to maintain ethical standards of
   professional responsibility."' !_!Lat 694-95. '"'The paramount concern must be to preserve
   public trust in the scrupulous administration of justice and the integrity ofthe bar."' Id. at 695.
   ""The important right to counsel of one·-; choice must yield to ethical considerations that affect
   the fundamental principles of our judicial process.,,. l£L

   "In evaluating alleged conflicts, a court first looks to whether the challenged representation is
   concurrent or successive." Id. "The 'primary value' at issue in concurrent 'or dual
   representation is the attorney's duty-and the client's legitimate expectation-of       loyalty .... "'
   Id. (quoting Flatt v. Superior Court (1994) 9 Cal.4th 275. 284) (emphasis in original). '"The
   most egregious conflict of interest is representation of clients whose interests are directly adverse
   in the same litigation."' ld~ (quoting SpeeDee. supra, 20 Cal.4th at 1147). "'Such patently
   improper dual representation suggests to the clients-and     to the public at large-that the attorney
   is completely indifferent to the duty of loyalty and the duty to preserve confidences."' Id.
   ··'However, the attorney's actual intention and motives are immaterial. and the rule of automatic
   disqualification applies.'" Id.

    '·'Where the potential conflict is one that arises from the successive representation of clients with
   potentially adverse interests, the courts have recognized that the chief fiduciary value
   jeopardized is that of client conj1dentialitv."·· Id. ( quoting Flatt, supra, 9 Cal.4th at 283)
    (emphasis in original). ""Thus, where a former client seeks to have a previous attorney
   disqualified from serving as counsel to a successive client in litigation adverse to the interests of
   the first client, the governing test requires that the client demonstrate a 'substantial relationship'
   between the subjects of the antecedent and current representations:··        Id. ( emphasis in original).
   ··'Where the requisite substantial relationship between the subjects of the prior and the current
   representations can be demonstrated, access to confidential information by the attorney in the
   course of the first representation (rele\ant, by definition, to the second representation) is
   presumed and disqualification of the attorney's representation of the second client is mandatory .
    . . . '" Id. at 696.

   Motion to Disqualify Counsel

   Plaintiff moves to disqualify Pierce Bainbridge Beck Price & Hecht, LLP ("Pierce Bainbridge'")
   as counsel of record for Defendants STY, Grove, and Queen.

   Conflict of Interests

   Plaintiff argues that Pierce Bainbridge s,hould be automatically disqualified because it cannot
   represent both STY and Grove and Queen when the derivative claims asserted by Plaintiff on
   behalf of STV are based on Grove and Queen ·s \,rongful acts and omissions.




                                                                                                  Exhibit A - 000005
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 6 of 12 Page ID #:698




   Counsel may not represent both a corporation and its directors and officers in a shareholder
   derivative or dissolution action where the directors and officers are alleged to have committed
   misconduct, such as fraud or mismanagement of the corporation. See Ontiveros, supra, 245
   Cal.App.4th at 696; La Jolla Cove Motel & Hotel Apartments, Inc. v. Superior Court (2004) 121
   Cal.App.4th 773, 785-86.

   Here. Plaintiff has asse1ied derivative claims against Grove and Queen based on their alleged
   misconduct in self-dealing and mismanaging STY. As STY is the real plaintiff on these
   derivative claims and stands to benefit if Plaintiffprenils   on these derivative claims, STY's
   interests are adverse to Grove and Queen's with respect to the alleged $40 million of damages
   Grove and Queen purportedly caused by mismanaging STY and engaging in misconduct.
   including wrongfully paying themselves certain amounts of money as deferred compensation.
   Based on this. the Court finds that an actual conflict of interest exists between STY on one hand
   and Grove and Queen on the other, precluding Pierce Bainbridge from representing both STV
   and Grove and Queen.

   Merits of Derimtive   Claims

   In opposition, Defendants argue there is no conflict because Plaintiffs derivative claims are
   invalid because the derivative claims are duplicative and subject to abatement, Kief lacks
   standing to bring the derivative claims on behalf of STY, and Kief s derivative claim for breach
   of fiduciary duty is barred by the statute of limitations. Defendants' arguments are unavailing.
   Defendants· arguments go to the merits of Plaintiffs derivative claims. This is irrelevant when
   determining whether a conflict exists warranting disqualification of counsel. Defendants have
   failed to provide any legal authority sho\ving otherwise.

   Defendants also assert that the derivative claims were asserted in bad faith and frivolous such
   that they should not serve as a basis for disqualification. Defendants go on to argue that Kief
   does not have STV's interests at heart as Kief himself stands accused of stealing from and
   looting STY in Kief I. The fact that Kief is also accused of misconduct against STY in Kiel!
   does not necessarily mean Kief does not have STV"s interests at heart in bringing the derivative
   claims in this action. Defendants" contention that this action is also an example ofKief's bad
   faith tactics is also unavailing as Kief has brought this action after conducting discovery in Kief
   I. Without actual evidence that Kief is in fact engaged in bad faith in asserting the derivati,e
   claims in this action, the Coult cannot exercise its equitable discretion in declining to disqualify
   counsel in this case.

   Waiver

   Defendants also argue that Plaintiff has waived his right to seek disqualification by failing to
   bring this motion in a timely manner.

   ···[A)ttorney disqualification can be impliedly waived by failing to bring the motion in a timely
   manner."' Ontiveros. supra, 245 Cal.App.4th at 701 (quoting Liberty Nat. Enterprises, LP. v.
   Chicago Title Ins. Co. (2011) 194 Cal.App.4th 839,844) ... However. to result in a waiver, the
   ·delay [and] ... the prejudice to the opponent must be extreme.'" Id. ··factors relevant to the
   reasonableness of a delay include the ·stage of litigation at which the disqualification motion is
   made' and the complexity of the case." Id. "Delay can also be ·an indication that the alleged
   breach of confidentiality was not seen as serious or substantial by the moving party,' and can
   suggest 'the possibility that the party brought the motion as a tactical device to delay litigation.'"



                                                                                                Exhibit A - 000006
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 7 of 12 Page ID #:699




   Id. '" If the opposing party makes a prima facie showing of extreme delay and prejudice, the
   burden then shifts to the moving party to justify the delay.'" Id. (quoting Fiduciary Trust
   Internat. of California v. Superior Court {2013) 218 Cal.App.4th 465, 490).

   Defendants have failed to show extreme delay. Defendants focus on the fact that Kief is seeking
   to disqualify counsel for the parties three years after Kiel] was filed and that a summary
   judgment motion has already been filed in Kief I and trial had been set for January 2019 until
   recently. While Kief I is related to the instant action. the relevant inquiry here is the current stage
   of this instant action. At this point. the pleadings are not yet final, given Defendants' demurrer
   to F AC. and trial has yet to be set. Based on this, there is no extreme delay in bringing this
   motion. See Ontiveros, supra. 245 Cal.App.4th at 702 (finding no extreme delay when the
   pleadings were not yet final. discovery was still in progress, and no trial date had been set).

   Defendants argue that Kief cannot claim that his delay was not unreasonable based on this action
   being filed in August 2018 as Kief knew of the facts giving rise to his claims in this action for
   years. However, the allegations in the F AC indicate that the claims asserted in this action were
   brought based on recent deposition testimony disclosing Grove and Queen's receipt of ''defen-ed
   salary"" payments. F AC, t; 18. According to Kief s evidence, these depositions were conducted
   in April. May, and June of 2018. Plaintiffs Index of Exhibits in Support of Motion to
   Disqualify, Exs. B-D. Thus, to the extent the derivative claims are based on these allegedly
   wrongful deferred salary payments, it appears that there was no delay in bringing the claims after
   such discovery.

   Even assuming arguendo that Defendants demonstrated extreme delay. Defendants have failed to
   demonstrate extreme prejudice. Defendants argue that loss of their counsel would represent an
   extreme and under hardship and require ""exorbitant cost and delay'" and "loss of significant
   expertise." Opposition, p. 14: 4- 7. This argument is still premised on the time and money
   expended in Kief!, not this action. Even if the Court considers the time and money expended in
   Kieff. Defendants have failed to present any evidence to support their arguments. In any event,
   given that the Court is allowing Pierce Bainbridge to continue representing Grove and Queen. as
   discussed below, any such prejudice to Grove and Queen would be mitigated. See Ontiveros,
   supra, 245 Cal.App.4th at 702 (finding prejudice with respect to time and money spent on
   educating counsel would be mitigated by the court's ruling in allowing counsel to continue
   representing the shareholders); Gong , . RFG Oil, Inc. (2008) 166 Cal.App.4th 209, 217 (finding
   that ··any prejudice in terms of attorney fees expended for trial preparation can be ameliorated by
   disqualifying counsel only as to the corporation). As for STY, the Court finds that because of
   the existence of a conflict of interest, STY would not suffer extreme prejudice in losing Pierce
   Bainbridge as counsel.

   Continued Representation of Defendants Grove and Queen

   Defendants argue that should the Court find an actual conflict exists such that Pierce Bainbridge
   cannot represent both STV and Grow and Queen, Pierce Bainbridge may continue to represent
   Grove and Queen.

   An attorney may continue representing the shareholders after a court disqualifies counsel as to
   the corporation. See Ontiveros, supra. 245 Cal.App.4th 686, 699-701. This is based on the
   rationale that continuing representation of shareholders after disqualification as to the
   corporation is akin to a successive representation scenario in which the shareholders are the
   current clients and the corporation is the former client. Id. (discussing the rationale set f011h in



                                                                                                Exhibit A - 000007
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 8 of 12 Page ID #:700




   Forrestv. Baeza (1997)58 Cal.App.4th65 and appliedin Blue Water           Sunset, LLC v. Markowitz
   (2011) 192 Cal.App.4th 4 77). In such a situation, the concern about confidential information
   requiring disqualification of an attorney's su(;cessive representation of the second client is
   irrelevant because the counsel's relationship with the corporation was based solely on his
   interactions with the jointly represented shareholders such that it was ''impossible to conceive of
   confidential information counsel could have recei,·ed from the corporation that is different from
   the information he received from the jointly represented shareholders."      Id. Therefore, "where
   ·the functioning of the corporation has been so intertwined \vith the individual defendants that
   any distinction between them is entirely fictional, and the sole repositories of corporate
   information to which the attorney has had access are the indi\'idual clients, application of the
   •former client' rule would be meaningless.'"    lil (quoting Fonest. supra, 58 Cal.App.4th at 82).
   Here. Kie( Queen, and Gro\'e are STV's only shareholders. Queen and Grove are directors who
   provide services to STY and are currently in control of the board. Based on this, it appears
   Queen and Grove on the one hand and STV on the other are so intertwined that no confidential
   information counsel could have received from STY that is different from the information counsel
   received from Grove and Queen. Based on this, Pierce Bainbridge' s continued representation of
   Grove and Queen poses no threat to counsel's continuing duty of confidentiality to STY. See
   Ontiveros, supra, 245 Cal.App.4th at 700. Plaintiff has failed to show otherwise. To the extent
   Plaintiff is asserting that Pierce Bainbridge cannot continue representing Queen and Grove
   because of the duty of loyalty, this is inapposite given the duty of loyalty is the proper focus on
   concurrent representation while the duty of confidentiality is the proper focus on successive
   representation, which is the applicable standard when determining whether counsel can continue
   representing shareholders after being disqualified from representing the corporation. See id. at
   700-01.

   Conclusion

   Plaintiff's motion to disqualify Pierce Bainbridge Beck Price & Hecht, LLP as counsel ofrecord
   for Defendants STY. Grove. and Queen is GRANTED I'.\ PART. Pierce Bainbridge Beck Price
   & Hecht, LLP is disqualified from representing Defendant STY, but may continue representing
   Defendants Mark C. Grove and Troy P. Queen.

   Plaintiff to gi,e notice.




   Dated:            MARO 1 2019

                                                "bennis J. Landin
                                                 Judge of the Superior Court




                                                                                             Exhibit A - 000008
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 9 of 12 Page ID #:701



                                                                                            FILED
                                                                                    Superior Court of California
                                       Superior
                                             Courtofcalifornia                         county
                                                                                            ofLosAnqeles

                                          Countyof LosAngeles                             MAR
                                                                                            O12019
                                             Department 51



   GARRY KIEF,                                        Case No.: BC716123
                  Plaintiff,
                                                      Hearing Date: 2/27/19
          V.
                                                      RULING RE:
   STILETTO TELEVISION, INC., et al.,
                  Defendants.                         Demurrer to First Amended Complaint




   Background

   This action arises from a dispute between the shareholders of Stiletto Television, Inc. ("STY")
   with respect to the company's financial affairs and its continuing operations as a company. STY
   was formed by Plaintiff Garry Kief (''Plaintiff') and Defendants Mark C. Grove ("Grove") and
   Troy P. Queen ("Queen'') in 2004 for the purpose of producing television shows for distribution
   on television cable networks. Plaintiff alleges that Grove and Queen approved self-interested
   transactions and effectively froze him out of the company.

   On August L 2018, Plaintiff Garry Kief ("Plaintiff') filed a verified complaint against
   Defendants STY, Grove, and Queen for (I) im oluntary dissolution under Corporations Code § §
    1800. et seq.; (2) removal of directors under Corporations Code§ 304; (3) accounting; (4)
   judicial determination as to the validity of board and shareholder elections under Corporations
   Code§ 709; and (5) injunctive relief.

   On September 5, 2018, Plaintiff filed a First Amended Complaint ("F AC") for (1) involuntary
   dissolution under Corporations Code§§ 1800, et seq.: (2) removal of directors under
   Corporations Code§ 304: (3) accounting; (4) judicial detennination as to the validity of board
   and shareholder elections under Corporations Code§ 709; (5) breach of fiduciary duty; (6) return
   of unlawful distributions in violation of Corporations Code§ 500; (7) breach of contract; (8)
   common count for money lent; and (9) injunctive relief.

   On September 7, 2018, the Court found that this action was related to BC591642 and deemed
   BC59 I 642 the lead case.

   On October 31, 2018, dismissal v, ithout prejudice was entered as to the first cause of action for
   involuntary dissolution.

   On November 13, 2018, Defendants STY, Grove, and Queen ( collectively '"Defendants") ti led
   the instant demurrer to FAC. Plaintiff filed an opposition on January 24, 2019. Defendants filed
   a reply on January 30, 2019.



                                                                                             Exhibit A - 000009
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 10 of 12 Page ID
                                   #:702



 The Courtconsideredthe moving,opposition,        and reply papers, and rules as follows.

 Request for Judicial Notice

 ln support of their reply, Defendants request judicial notice of the Notice of Motion and Motion
 to Stay Pending the Dissolution of Stiletto Television, Inc., and the Fourth Amended Complaint
 for Damages filed in Garry Kief v. Mark Grove. et al.. LASC Case No. BC591642 ("Kief I").
 Defendants' request is GRANTED.

 Demurrer

 A demurrer may be sustained where the complaint fails to state facts sufficient to constitute a
 cause of action. Code Civ. Proc .. § 430. l0(e). Thus. concerning the legal sufficiency of a
 pleading, the sole issue on demurrer is whether the facts pleaded, if true. state a valid cause of
 action, i.e .. if the complaint pleads facts that would entitle the plaintiff to relief Garcetti v.
 Superior Court ( 1996) 49 Cal.App.4th 1533, 154 7; Limandri v. Judkins ( 1997) 52 Cal.App.4th
 326, 339. The question of plaintiffs ability to prove the allegations of the complaint or the
 possible difficulty in making such proof does not concern the reviewing court. Quelimane Co. v.
 Stewart Title Guaranty Co. (1998) 19 Cal.4th 26. 4 7. The ultimate facts alleged in the complaint
 must be deemed trne, as well as all facts that may be implied or inferred from those expressly
 alleged. Marshall v. Gibson, Dunn & Crutcher (1995) 37 Cal.App.4th 1397. 1403; see also
 Shields v. County of San Diego (1984) 155 Cal.App.3d 103, 113 (stating, "'[o]n demurrer,
 pleadings are read liberally and allegations contained therein are assumed to be true").
 :\'everthc less, this rule does not apply to a !legations expressing mere cone !us ions of law, or
 allegations contradicted by the exhibits to the complaint or by matters of which judicial notice
 may be taken. Vance v. Villa Park Mobilehome Estates ( l 995) 36 Cal.App.4th 698. 709. Leaw
 to amend must be allowed where there is a reasonable possibility of successfully stating a cause
 of action. Schulz v. Neovi Data Corp. (2007) 152 Cal.App.4th 86, 92.

 Additionally. a special demurrer to a complaint may be brought on the ground the pleading is
 uncertain, ambiguous, or unintelligible. Code Ci,. Proc .. § 430. l0(f): Beresford Neighborhood
 Assn. v. City of San Mateo ( 1989) 207 Cal.App.3d 1180, 1191. A demurrer based on
 uncertainty is disfavored and will be strictly constrned even when the pleading is uncertain in
 some respects. Khoury v. Malv's of California, Inc. (1993) 14 Cal.App.4th 612,616. A
 demurrer for uncertainty may be sustained when a defendant cannot reasonably determine to
 what he or she is required to respond. For example, when a plaintiff joins multiple causes of
 action as one. fails to properly identify each cause of action, or fails to state against which pany
 each cause of action is asserted if there are multiple defendants. a complaint is uncertain.
 Williams v. Beechnut Nutrition Corp. (1986) 185 Cal.App.3d 135, 139, n.2.

 If the demurrer is sustained, plaintiff '·has the burden of proving the possibility of cure by
 amendment." Czajkowski v. Haskell & White. LLP (2012) 208 Cal.App.4th 166, 173 (quoting
 Grinzi v. San Diego Hospice Corp. (2004) 120 Cal.App.4th 72, 78-79 (internal quotations
 omitted)).

 Defendant STV's Standing to Demur

 Plaintiff argues that Defendant STY lacks standing to file this demurrer because it is the real
 party in interest.




                                                                                             Exhibit A - 000010
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 11 of 12 Page ID
                                   #:703



 "'[A 1nominal defendant corporation generally may not defend a derivative action filed on its
 behalf" Patrick v. Alacer Corp. (2008) 167 Cal.App.-4th 995, 1005. ''[T]he corporation has no
 ground to challenge the merits of a derivative claim filed on its behalf and from which it stands
 to benefit." ld,_

 Here. a review of the claims in the F AC shows that the only claims upon which STY clearly does
 not have standing to demur to are the fifth and sixth causes of action as these are clearly
 derivati\e claims. FAC, ,ii[ 6, 65, 75, 81, 92. Therefore, the Court will construe the demurrer to
 the fifth and sixth causes of action as only brought by Defendants Grove and Queen.

 Plea in Abatement

 Defendants demur to the second through ninth causes of action in the F AC on grounds that there
 is another action pending between the same parties for the same causes of action pursuant to
 CCP section 430.10( c ).    1




 CCP section 430.10( c) provides that a demurrer may be brought on grounds that ''[ t]here is
 another action pending between the same parties on the same cause of action." Code Civ. Proc.,
 ~ 430.10( c ). A plea in abatement requires absolute identity of parties. causes of action, and
 remedies sought. Plant Insulation Co. v. Fibreboard Corp. ( 1990) 224 Cal.App.3d 781, 788.
 Whether the causes of action are identical involves a comparison of the facts alleged to
 determine the nature of the invasion of plaintiffs primary right. Bush v. Superior Court (1992)
 10 Cal.App.4th 1374, 1384. A plea in abatement may only be maintained where a judgment in
 the first action ,vould be a complete bar to the second action. Plant Insulation Co., supra, 224
 Cal.App.3d at 787-88. A plea in abatement is generally disfavored. Williams v. State of
 California (1976) 62 Cal.App.3d 960,964. ·'Where a demmTer is sustained on the ground of
 another action pending, the proper order is not a dismissal. but abatement of further proceedings
 pending termination of the first action.·' Plant Insulation Co., supra. 224 Cal.App.3d at 788; see
 Branson v. SunDiamond Growers ( 1994) 24 Cal.App.4th 327, 335 n.2.

 The Court finds that the instant action and Kief I do not involve identical parties. Kief I involves
 claims brought by Kief, in his individual capacity as a share ho Ider and as trustee of the
 Fitzgerald-Bouvier Family Trust, and STE. RJN, Ex. 2. This action was brought by Kief in his
 individual capacity as a shareholder and also on behalf of STY. While the two actions may share
 Kief as a party in terms of his individual capacity as a shareholder, they do not share identity
 with respect to any other parties. Kief'/ involves STE, who is not a plaintiff in this action.
 Furthermore, as discussed above, the fifth and sixth causes of action are derivative claims. 2 The
 real party in interest for these derivative claims is STY. Patrick v. Alacer Corp. (2008) 167

 1
   Dismissal was entered as to the first cause of action on October 3 l. 20 I 8.
 2
   In reply. Defendants argue that the derivative claims fail because collateral estoppel bars Kief from pursuing the
 derivative claims and derivative and direct shareholder claims are mutually exclusive such that the same alleged
 wrong cannot form the basis of both a direct shareholder action and a den vati ve action. Both of these arguments are
 premised on the Coun·s finding in ovenuling a demurrer in Kief l that the claims brought by Kief were direct
 shareholder claims rather than de1ivat1ve claims. '.\'either party has properly requested judicial notice of the
 demurrer in Kieff and coun's order on demurrer. The Coun thus cannot consider the demurrer and court order that
 is the subject of Defendants" argument. Furthermore, a coun·s rnling on a demurrer is necessarily premised 011 the
 allegations in the complaint. The Cow-t's ruling that Kid's claims. as pied, constituted direct shareholder claims
 rather than deri,·ative claims does not preclude Kief from assening derivative claims if these claims are properly
 pied. In terms of mutual exclusi\'ity of direct and derivati\'e claims. this depends on an actual finding regardmg
 whether the claims are direct or derivative claims. A coun's ruling on a demurrer based on the allegations does not
 constitute the necessary determination on the merits for mutual exclusivity to apply.


                                                                                                          Exhibit A - 000011
Case 2:18-cv-03911-DSF-PLA Document 49-3 Filed 04/12/19 Page 12 of 12 Page ID
                                   #:704



 to allege whether these loans were written, oral, or implied by conduct.

 Therefore, the demurrer to the seventh cause of action is SUSTAINED with leave to amend.

 Conclusion

 Defendants' demurrer to F AC is OVERRULED as to the second, third, fourth, fifth, sixth,
 eighth, and ninth causes of action. and SUSTAINED with leave to amend as to the seventh cause
 of action.

 Defendants to give notice.
 ,) /l\i   r, ~,{'(:




 Dated:


                       MARO 1 2019
                                             Judge of the Superior Court




                                                                                     Exhibit A - 000012
